Order entered January 12, 2017




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00580-CV

                           IN THE INTEREST OF O.M., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. JD-79826-X

                                            ORDER
         Appellant’s brief is overdue. By order dated November 18, 2016, we extended the time

to file appellant’s brief. The brief, due on December 7, 2016, has not been filed.

         The Court ORDERS the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute the appeal, and to take

such measures as may be necessary to assure effective representation, which may include

appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.
       This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE